— Stephens J.

By the Court.

delivering the opinion.
The single question here is, was the verdict supported by the evidence? We think it was not.
The undertaking of Jordan was to let Rivers have accounts off of the books of Jones & Rivers. We think this implies that Rivers was to have the privilege of selection, to take good ones, if he could find them, but not certainly to have good ones, for at all events they were to come off of those books. There was no breach of the contract, unless Jordan refused to let Rivers have this privilege of selection. The evidence shows no such case, but on the contrary, the evidence is abundant and uncontradicted, that the books were frequently offered to Rivers for him to make his selection of accounts. Besides, there was uncontradicted evidence that Rivers had actually collected one of the accounts of forty or fifty dollars, and yet the verdict was for the whole amount.
As a new trial was refused, the judgment mirst be reversed.
Judgment reversed.